                Case 1:18-cv-08179-NRB Document 29 Filed 05/14/19 Page 1 of 1
               Case 1:18-cv-08179-NRB Document 30 Filed 05/15/19 Page 1 of 1




ZACHARY W. CARTER
                                              THE CITY OF NEW YORK                                    FRANK A. DELUCCIA
Corporatwn Counsel                                                                                Assistant Corporation Counsel
                                          LAW DEPARTMENT                                                 Phone. (212) 356-5054
                                          100 CHURCH STREET, Rm 3-155                                       Fax. (212) 356-3559
                                                                                                          fdelucc1@law nyc gov
                                               NEW YORK, NY 10007



                                                    --=-=====:=.:..:··=·-===           May 14, 2019
                                          .' lJ'.">DC SDl\.i
       BYECF
                                          I DOCUMENT
                                          : ELECTRONICALLY FILED
      Hon. Naomi R. Buchwald
      United States District Judge·       I       DOC#:           I     I
      United States District Court            . :1ATE FILED: Y) \ \<:) \ \q      ~
                                              I
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

              Re:    Raji Wilson   v. CityofNewYork, etal., 18-CV-08179 (NRB)
      Your Honor:

              I am an Assistant CorIJOration Counsel in the Office of Zachary W. Carter, Corporation
      Counsel of the City of New York, and the attorney assigned to the defense of the above-
      referenced matter. In regards to the Court's order on March 6, 2019, the Department of
      Corrections investigation arising from the March 2 7, 2017 incident alleged in plaintiffs
      complaint concluded on May 3, 2019. Notification of the conclusion was thereafter made to my
      office on May 13, 2019. As a result of the conclusion of the investigation, Defendant City ~~
      respectfully requests that the Court lift the stay in this action and impose a date by which          ·
      Defendant City and the individually named defendants must answer, move, or otherwise respon    def~
      to the complaint.            .                                                                  au,Sl&.V-,.

                                                                                                           0, C"f'u...u,.,   ~---=-
                                                                      Respectfully submitted, ou...sr"'t ~~ 7\-.... .-r
                                                                                            U,"-" fi r_,N!NI-~
                                                                             Isl             Pra.,,£,h'££.<l-.- u.-o I ~
                                                                                               ~ - ' UM,.-e.-                s-;
                                                                                                                       "'JO l ~
                                                                      Frank A. DeLuccia                   l f~
                                                                      Assistant Corporation Counsel~

                                                                               ~
      FADlm
      cc:  Jonathan A. Fink, Esq. (by ECF)
            Brian L. Bromberg, 'Esq. (by ECF)
